DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/793,642 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Objections	
	Claim 5 is objected to because of the following informalities:  
Claim 5, line 5, comprises the language “Multiplayer Perceptron (MLP)-based model structure”, that may be a typo intended to read e.g. ‘Multi-layer Perceptron’ (Multilayer vs. Multiplayer).  Examiner notes various portions of the Specification as filed feature similar language potentially warranting review/correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically “a computer program product being tangibly stored on a computer readable medium” which comprises transitory signal embodiments.  See MPEP § 2106.03.  In the context of the flowchart illustrated therein, the claims in question fail at Step 1 of the Subject Matter Eligibility test (Step 1: NO).  Paragraph [0054] of Applicant’s Specification appears to be comprise statutory subject matter given the description of storage unit 508, however these examples are non-limiting and broadest reasonable interpretation of the claim(s) in light of the specification concludes that the claim as a whole covers transitory signal(s)/media, which do not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten).  While the claim language explicitly recites the term ‘tangible’, it is understood that non-statutory transitory signals/media may also be tangible/perceptible via touch.  As an additional consideration, the terms ‘non-transient’ and ‘non-transitory’ are not necessarily equivalent, as 'transient' refers to a medium that is for the time being characterized by some state, whereas ‘transitory’ limits the medium by its nature to being characterized by that/a state.  In other words, something that is transitory by its nature only lasts a short time, and something transient is temporarily characterized as being short lasting (but it may assume a different/opposing state/durability).  The examiner suggests amending the claim to exclude non-statutory embodiments and embody the program on e.g. “non-transitory computer readable medium” or equivalent.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 11,010,233) in view of Buda et al. (US 2019/0362245).

As to claim 1, Golden teaches/suggests a method for error evaluation, comprising:
in accordance with a determination that an error occurs in a data protection system (col 11 lines 5-10 “This could be used, for example, in cases where one controller detects that the other controller is not functioning properly or where the interconnect between the two storage controllers may itself not be functioning properly”, changes in configuration following insertion or removal of storage nodes 150 see e.g. col 14 lines 1-5, changes in assignment of entities to authorities, changes in permission/authority, etc. – essentially any ‘anomaly’ potentially representative of an associated hardware/software issue, in system 100/306 (in conjunction with cloud services provider 302), col 2 lines 35-65, DPS in view of col 29 lines 40-65, col 18 lines 29-37 “Examples of expected failures include device failures, stolen machines, datacenter fires, and regional disasters, such as nuclear or geological events. Different failures lead to different levels of acceptable data loss. In some embodiments, a stolen storage node impacts neither the security nor the reliability of the system, while depending on system configuration, a regional event could lead to no loss of data, a few seconds or minutes of lost updates, or even complete data loss”, col 18 line 66 “Transient failures make it non-trivial to ensure that all non-faulty machines agree upon the new authority location”, col 19 lines 45-51 “A continuous monitoring system correlates hardware and software status and the hardware identifiers. This allows detection and prediction of failures due to faulty components and manufacturing details. The monitoring system also enables the proactive transfer of authorities and entities away from impacted devices before failure occurs by removing the component from the critical path in some embodiments”, determination of anomaly data 904 as fed into supervised ML model 902),
obtaining context information related to an operation of the data protection system (Fig. 8 log data 704, Fig. 9 904, Fig. 12 1204, 904 comprising log data with embodiments as disclosed in e.g. col 46 lines 20-37);
determining, based on the context information (Fig. 8 log data 704, Fig. 9 904, Fig. 12 1204, col 46 lines 20-37 “log data 408 may include data representative of input/output operations per second (IOPS), a read size (e.g., a number of bytes of data read from the storage element in a particular operation), a read locality (e.g., a location within the storage element from which data is read), a write size (e.g., a number of bytes of data written to the storage element in a particular operation), a write locality (e.g., a location within the storage element to which data is written), a compression metric (e.g., a metric that indicates an amount, frequency, or type of compression performed on data in the storage element), an encryption metric (e.g., a metric that indicates an amount, frequency, or type of encryption performed on data in the storage element), and a processing performance metric (e.g., a speed at which operations are performed by the software component with respect to the storage element)”, col 48 lines 40-50, col 52 lines 1-10 “Anomaly data 904 is representative of an anomaly detected by monitoring system 400 using unsupervised machine learning model 702. For example, anomaly data 904 may include a subset of log data 704 that has been identified as including an anomaly. Anomaly data 904 may additionally or alternatively include data that otherwise represents an anomaly in log data 704 as may serve a particular implementation”) and using a trained deep learning model (Fig. 8 Machine Learning Model 702, col 49 line 37 “deep learning algorithms”, 902 col 52 lines 10-20 “deep learning algorithms”), a type of the error in the data protection system from a plurality of predetermined types (Fig. 12 1206, col 45 lines 1-10 “Based on the output of the unsupervised machine learning model, the monitoring system may identify an anomaly in the log data. In some cases, the anomaly may be representative of an issue associated with the hardware component. The monitoring system may accordingly perform one or more remedial actions associated with the anomaly”, col 52 lines 20-40, col 52 line 50 “to classify anomalies identified in log data 704”), the deep learning model (col 32 lines 27-50, col 52 lines 10-20 “Supervised machine learning model 902 may analyze an anomaly represented by anomaly data 904 in any suitable manner. For example, supervised machine learning model 902 may analyze anomaly data 904 in accordance with one or more decision tree learning algorithms, association rule learning algorithms, artificial neural network learning algorithms, deep learning algorithms, bitmap algorithms, and/or any other suitable data analysis technique as may serve a particular implementation”) being trained based on training context information (col 33 lines 20-40, col 52 lines 40-60) and a label (col 33 lines 20-30, Fig. 9 902, col 51 lines 55-60 “Supervised machine learning model 902 is supervised in that it is specifically trained with pre-classified data prior to being used by monitoring system 400 to determine whether an anomaly is representative of an issue associated with the hardware component”) on a ground-truth type of an error associated with the training context information (col 52 lines 40-65 “Supervised machine learning model 902 may be trained in any suitable manner. For example, supervised machine learning model 902 may be trained by providing data representative of known anomalies and known non-anomalies, cohort data (e.g., data associated with other hardware components similar to the hardware component associated with anomaly data 904 and included in other hardware-based systems), etc. as training inputs to supervised machine learning model 902. This training may be performed prior to monitoring system 400 using supervised machine learning model 902 to classify anomalies identified in log data 704”); and
providing the type of the determined error in the data protection system (output data 706 in view of confidence score(s) 816/904, col 52 line 50 “to classify anomalies identified in log data 704”, col 53 lines 25-45 “monitoring system 400 may determine, based on log data 704, that a hardware component is consuming an abnormally high amount of power at certain times during the day. This anomaly may be represented in anomaly data 904, which may be input into supervised machine learning model 902. Supervised machine learning model 902 may be trained with data associated with cohorts, user input, and/or any other suitable training data. Accordingly, monitoring system 400 may use an output of supervised machine learning model 902 to predict an estimated lifetime for the hardware component, identify a root cause of the abnormally high power consumption during the certain times of the day, and/or identify any other issue that may be related to abnormally high power consumption. Monitoring system 400 may also perform one or more remedial actions to prolong the lifetime of the hardware component. For example, monitoring system 400 may notify a user of the abnormally high power consumption, adjust one or more power conslll11ption settings for the hardware component, etc.”, col 53 lines 50-60 “Accordingly, monitoring system 400 may use an output of supervised machine learning model 902 to determine that the extraneous power cycling is being caused by a hardware fault injection (e.g., a hardware fault injection associated with a malware attack and/or some other type of security threat). Monitoring system 400 may perform one or more remedial actions to counteract the hardware fault injection. For example, monitoring system 400 may disable the hardware component, notify a user, etc.”, col 54 lines 1-65 “to determine that certain types of alerts associated with the hardware component are false positives and/or that certain types of alerts require immediate action ... to predict that the abnormal activity will lead to failure of the primary controller within a particular amount of time... to determine that a particular client connection is causing the failover event”).
	While Golden at the minimum suggests a training involving a label on a ground-truth type of an error associated with the training context information particularly in view of that labeled training data as supplied in the training of supervised anomaly classifier 902 (col 52 lines 40-60), Golden fails to explicitly disclose the term ‘ground-truth’.
	Buda evidences the obvious nature of a model training based on a ground-truth label ([0007] “existing approaches typically rely on datasets that contain ground truth labels, where the anomalies are specifically pin pointed to a data point”).  Buda further teaches/suggests advantages associated with building/training a multivariate model used to identify potential anomalous occurrences across multiple and potentially correlated features.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Golden such that the error classification performed by supervised model 902 involves a training based on context/log information and a label on a ground-truth type of an error/anomaly/training data as taught/suggested by Buda and Golden, the motivation as similarly taught/suggested therein that such a labeled training data may serve to train/build a model less prone to inaccurate classification outcomes – particularly for instances that such labeled data is readily available.

As to claim 2, Golden in view of Buda teaches/suggests the method of claim 1.
Golden in view of Buda further teaches/suggests the method wherein the context information comprises at least one of the following types of information:
log information of the data protection system, the log information indicating events occurring in the data protection system recorded according in a temporal sequence (Golden log data 408/704, Fig. 12 1202, “log data associated with an operation of a hardware component”, col 24 lines 1-10 “The embodiments may maintain audit logs. An audit log is a document that records an event in a computing system. In addition to documenting what resources were accessed, audit log entries typically include destination and source addresses, a timestamp, and user login information for compliance with various regulations. The embodiments may support various key management policies, such as encryption key rotation. In addition, the system may support dynamic root passwords or some variation dynamically changing passwords”, col 45 lines 1-35, col 46 lines 20-40 “log data 408 may include data representative of input/output operations per second (IOPS), a read size (e.g., a number of bytes of data read from the storage element in a particular operation), a read locality (e.g., a location within the storage element from which data is read), a write size (e.g., a number of bytes of data written to the storage element in a particular operation), a write locality (e.g., a location within the storage element to which data is written), a compression metric (e.g., a metric that indicates an amount, frequency, or type of compression performed on data in the storage element), an encryption metric (e.g., a metric that indicates an amount, frequency, or type of encryption performed on data in the storage element), and a processing performance metric (e.g., a speed at which operations are performed by the software component with respect to the storage element)”), and
system status information of the data protection system (Golden col 19 lines 40-51 “A continuous monitoring system correlates hardware and software status and the hardware identifiers. This allows detection and prediction of failures due to faulty components and manufacturing details. The monitoring system also enables the proactive transfer of authorities and entities away from impacted devices before failure occurs by removing the component from the critical path in some embodiments”, see also col 46 lines 20-40 compression, encryption and processing performance metrics).

As to claim 3, Golden in view of Buda teaches/suggests the method of claim 2.
Golden in view of Buda further teaches/suggests the method wherein the system status information indicates at least one of the following: an usage rate of a total storage space of the data protection system, an usage rate of a storage capacity allocated to a user of the data protection system, an usage rate of an operating system of the data protection system, an usage rate of a memory space of the data protection system (Golden col 46 lines 1-15 “power consumption of a hardware component, data indicating an occurrence of a power cycle of the hardware component, data representative of an alert generated with respect to the hardware component, data representative of an occurrence of an event associated with the hardware component, data associated with a wear cycle of the hardware component, data representative of a temperature of the hardware component, data representative of a clock speed of the hardware component, data representative of a usage of the hardware component, and/or data representative of an available storage capacity of the hardware component”), a text system status of the data protection system, a data garbage collection status of the data protection system, a time duration since last data garbage collection of the data protection system, an amount of protected data of the data protection system, a processor status of the data protection system, the number of device nodes in the data protection system (col 12 lines 1-12, col 13 lines 15-25 “The storage nodes and non-volatile solid state storage can determine when a storage node or non-volatile solid state storage in the storage cluster is unreachable, independent of whether there is an attempt to read data involving that storage node or non-volatile solid state storage. The storage nodes and non-volatile solid state storage then cooperate to recover and rebuild the data in at least partially new locations. This constitutes a proactive rebuild, in that the system rebuilds data without waiting until the data is needed for a read access initiated from a client system employing the storage cluster”, col 14 lines 1-5), a hardware type in the data protection system (col 19 line 45 hardware identifiers), and a network connection status of the data protection system.

As to claim 4, Golden in view of Buda teaches/suggests the method of claim 2.
Golden in view of Buda further teaches/suggests the method wherein determining the type of the error in the data protection system comprises:
performing at least one of the following:
extraction of a first feature representation of the log information using a first feature extraction part of the deep learning model trained for processing a type of log information (Buda [0042] as applicable to that log information of Golden, in further view of that modification/motivation as presented above for the case of claim 1), and
determining, based on at least one of the extracted first feature representation, the type of the error in the data protection system using a model part of the deep learning model trained for feature fusion (Buda multivariate disclosure).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Golden in view of Buda to comprise extraction of a first feature representation of information using a first feature extraction part of a deep learning model, and performing that final classification of 902 using model 902 trained for feature fusion as taught/suggested by Buda, the motivation as similarly taught/suggested therein that such a feature fusion may enable anomalous behavior/occurrence detection considering not only a plurality of features but correlations therebetween.  

As to claim 5, Golden in view of Buda teaches/suggests the method of claim 4.
Golden in view of Buda further teaches/suggests the method wherein the first feature extraction part of the deep learning model comprises a Long Short-Term Memory (LSTM) model structure (Buda [0042] “LSTM model of present invention embodiments can receive as input multiple features, which makes present invention embodiments multivariate in contrast to univariate anomaly detectors since present invention embodiments can use a single model that can capture anomalies across multiple features” in further view of that modification/motivation as presented above for the case of claim 1), wherein the second feature extraction part of the deep learning model comprises a Convolutional Neural Network (CNN) model structure, and wherein the third feature extraction part of the deep learning model comprises a Multiplayer Perceptron (MLP)-based model structure.

As to claim 6, Golden in view of Buda teaches/suggests the method of claim 5.
Golden in view of Buda further teaches/suggests the method wherein determining the type of the error in the data protection system comprises:
determining whether a rule-based decision model is capable of determining a type of the error in the data protection system from the context information (Golden col 53 lines 1-10 “monitoring system 400 may still determine whether an anomaly is representative of an issue associated with the hardware component by applying a rule set to data representative of the anomaly. Based on the application of the rule set to the data representative of the anomaly, monitoring system 400 may generate a confidence score for the anomaly”); and
in accordance with a determination that the rule-based decision model cannot determine a type of the error in the data protection system, determining the type of the error in the data protection system using the deep learning model (Golden col 53 lines 15-25 “It will be recognized that these issues may be detected and/or predicted using a rule set instead of or in addition to supervised machine learning model 902 as may serve a particular implementation. The issues described herein are merely illustrative of the many different issues that may be detected and/or predicted by monitoring system 400”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Golden such that the error classification performed by supervised model 902 occurs in response to that first rule based decision model failing/being unable to determine/classify an error type of desired/acceptable confidence, the motivation as similarly taught/suggested by Golden that such an implementation may serve to ensure that an error/anomaly classification is ultimately achieved, thereby enabling an appropriate/corresponding remedial action/response to be taken. 

As to claim 7, Golden in view of Buda teaches/suggests the method of claim 1.
Golden in view of Buda further teaches/suggests the method wherein the deep learning model is re-trained for the plurality of determined types and a new type of error in accordance with a determination of a potential occurrence of the new type of error in the data protection system, such that the deep learning model is capable of determining the new type of error from context information related to the data protection system (Golden col 33 lines 30-50 “4) executing training phases to select random batches of input data, including both new and older samples, and feeding those into production GPU servers for computation to update model parameters, and 5) evaluating including using a holdback portion of the data not used in training in order to evaluate model accuracy on the holdout data. This lifecycle may apply for any type of parallelized machine learning, not just neural networks or deep learning” in view of col 45 lines 10-20 “the methods and systems described herein may learn over time to detect a variety of different anomalies without having to be specifically configured or trained with pre-classified data. This may allow the methods and systems described herein to detect and, in some cases, prevent issues that may occur with respect to the hardware component”).

As to claim 8, Golden in view of Buda teaches/suggests the method of claim 1.
Golden in view of Buda further teaches/suggests the method wherein the plurality of predetermined types comprise the following types of errors: an error related to a system operating environment, and an error in a data protection application (Golden col 53 lines 25-65, col 54 lines 1-65).

As to claim 9, Golden in view of Buda teaches/suggests the method of claim 1.
Golden in view of Buda further teaches/suggests the method wherein the plurality of predetermined types comprise one or more of the following types of errors: a hardware error, a system parameter configuration error, a network connection error, an error related to a third-party service of the data protection system, and an error in a data protection application (Golden col 53 lines 25-65, col 54 lines 1-65).

As to claim 10, this claim is the device claim corresponding to the method of claim 1 and is rejected accordingly.

As to claims 11-18, these claims are the device claims corresponding to method claims 2-9 respectively, and are rejected accordingly.

As to claim 19, this claim is the CRM claim corresponding to the method of claim 1 and is rejected accordingly.

As to claim 20, this claim is the CRM claim corresponding to the method of claim 2 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669